MCDONALD, C. J., with whom FOTI and SCHALLER, Js.,
join, dissenting. I agree with parts I, II, III and V of the majority opinion. I disagree, however, with the reversal of the sentence of death. I would affirm that sentence.
I
I would hold that the cold-blooded and brutal murder of Trooper Russell Bagshaw was especially heinous and cruel.
We have defined the aggravating factor of committing the crime in “an especially heinous, cruel or depraved manner”; General Statutes (Rev. to 1991) § 53a-46a (h); to mean that the defendant intentionally inflicted pain and torture on the victim above and beyond that necessary to accomplish the murder. See State v. Ross, 230 Conn. 183, 261-62, 646 A.2d 1318 (1994), cert. denied, 513 U.S. 1165, 115 S. Ct. 1133, 130 L. Ed. 2d 1095 (1995); State v. Breton, 212 Conn. 258, 270-71, 562 A.2d 1060 (1989). In this case, the jury properly was instructed that, in order to find that this aggravating factor existed, it must find that the defendant intentionally inflicted such pain and torture on Trooper Bagshaw. The jury found the aggravating factor and we should view the evidence in the light most favorable to sustaining its verdict. As we said in State v. Webb, 238 Conn. 389, 485, 680 A.2d 147 (1996), citing State v. Ross, supra, 264: “Even with the heightened appellate scrutiny appropriate for a death penalty case, the defendant’s challenge to the sufficiency of the evidence of aggravating circumstances must be reviewed, in the final analysis, by considering the evidence presented at the defen-*83danl’s penalty hearing in the light most favorable to sustaining the facts impliedly found by the jury.”
The majority does not, in my reading, honor the jury’s findings. Instead, it makes its own findings as a thirteenth juror. Rather than deciding if there is substantial evidence to support the jury’s finding, the majority draws its own inferences from the evidence. This is a usurpation of the province of the jury. See, e.g., Wickers v. Hatch, 252 Conn. 174, 188, 745 A.2d 789 (2000) (“the constitutional right of trial by jury includes the right to have issues of fact as to which there is room for a reasonable difference of opinion among fair-minded men passed upon by the jury and not by the court” [internal quotation marks omitted]); State v. Wooten, 227 Conn. 677, 696, 631 A.2d 271 (1993) (same); see also State v. Pinnock, 220 Conn. 765, 786, 601 A.2d 521 (1992) (“[questions of fact and of the credibility of witnesses . . . are within the purview of the jury, not the trial court”).
The jury reasonably could have found that Trooper Bagshaw was making a routine police patrol check of the gun shop at 3 a.m. Bagshaw did not know that a burglary was taking place when the defendant fired seventeen rounds at Bagshaw’s approaching cruiser. When the shooting began, Trooper Bagshaw called out, “Oh, my God” and turned on his strobe lights. All this time, the cruiser was still moving forward, and Trooper Bagshaw knew that he was unable to reach his pistol and that he was defenseless. Trooper Bagshaw lived in anticipation of being mortally wounded after the attack began. Both before and after being wounded, Trooper Bagshaw was aware of his impending fate but was unable to defend himself, escape or call anyone for help. From the outset of the ambush, Trooper Bag-shaw’s vehicle was pelted with bullet fragments and flying glass. The first eight rounds from the defendant’s semiautomatic pistol did not wound the officer. One *84bullet hit a nearby boat, two bullets glanced off the windshield of the cruiser and the remainder were stopped by the body of the cruiser. The fatal bullet was among the last nine shots fired. The hollow point bullet, designed to inflict maximum damage to game, entered and crossed the officer’s chest, causing great physical pain. Trooper Bagshaw’s lungs then slowly filled with blood, suffocating him as he bled to death.
The jury did not need to speculate about the officer’s suffering, terror, anguish and despair. That is shown by his cry, “Oh, my God.” Helpless in the face of mortal danger, Trooper Bagshaw called out to God in that agony and despair. It was entirely reasonable for the jury to have found that “Oh my God” spoken by a twenty-eight year old state trooper in these terrifying circumstances was a prayer in the face of death. The prayer is basic and instinctive. Throughout human history, the dying do turn to God for deliverance.
The majority states that these last words “evoke great sympathy”; page 77 of the majority opinion; but reverses the jury’s conclusion that Bagshaw was making, in suffering, despair and terror, an anguished prayer for deliverance. The majority’s sympathy naturally arises from Trooper Bagshaw’s suffering, the very basis of the jury’s finding of an especially heinous and cruel murder.
Other courts have affirmed a sentence of death in cases where the victims called out to God in the face of their impending death. See Jimenez v. State, 703 So. 2d 437, 438 (Fla. 1997) (upholding jury’s conclusion that murder was especially heinous, atrocious or cruel when victim, suffering in pain and fear, shouted “Oh God! Oh my God!” during brutal stabbing); People v. Steidl, 142 Ill. 2d 204, 223, 568 N.E.2d 837 (1991) (upholding sentence of death for violent and heinous murders where one victim was held down and stabbed as she screamed *85“Oh my God. Oh my God”); Valdez v. State, 900 P.2d 363, 384 (Okla. Cr. 1995) (evidence was compelling that murder was especially heinous, atrocious or cruel when victim struggled with defendant, repeating “Oh my God,” before his death).
Like the killings in State v. Ross, supra, 230 Conn. 263, the jury could and did find that this murder “produced [in Trooper Bagshaw] extreme anxiety, fear and uncertainty as to [his] ultimate fate.” The terror of a victim facing death, considered sufficient for the death penalty in Ross was clearly presented in the evidence. The conscious, psychological torture and terror that Trooper Bagshaw endured supports the jury’s finding that the murder was committed in an especially heinous and cruel manner.
Because Trooper Bagshaw was conscious for only five to ninety seconds and lived for less than twenty minutes after the attack, the majority concludes that the jury’s finding that the murder was committed in an especially heinous and cruel manner was not supported by the evidence. To the contrary, many other courts have held that, in a brutal murder, the length of time during which the victim is conscious is not controlling. In Edwards v. State, 441 So. 2d 84, 92 (Miss. 1983), the Supreme Court of Mississippi upheld a verdict that the shooting death of a police officer was especially heinous, atrocious or cruel, even though the victim lost consciousness within a matter of seconds and died no more than five minutes after being shot. See also Bush v. State, 695 So. 2d 70 (Ala. Crim. App. 1995) (upholding jury’s finding that crime was heinous, atrocious or cruel when victim died very quickly); State v. Mann, 188 Ariz. 220, 934 P.2d 784, cert. denied, 522 U.S. 895, 118 S. Ct. 238, 139 L. Ed. 2d 169 (1997) (consciousness between eighteen seconds to several minutes is sufficient for finding of heinous, cruel or depraved murder); People v. Johnson, 154 Ill. 2d 356, 609 N.E.2d 294 (1993), cert. *86denied, 512 U.S. 1227, 114 S. Ct. 2725, 129 L. Ed. 2d 848 (1994) (quick death where victim lost consciousness within five or ten seconds of attack was sufficient to find murder was especially brutal or heinous).
The jury heard evidence that the defendant was experienced with firearms and loaded his weapon with ammunition designed to do the most damage to his victim. The defendant purposefully used destructive hollow point bullets. This evidence substantiates the jury’s finding of cruelty and heinousness. See State v. Chaney, 141 Ariz. 295, 686 P.2d 1265 (1984) (crime was cruel and heinous when defendant repeatedly fired hollow point ammunition at victim); Commonwealth v. Stevens, 543 Pa. 204, 215, 670 A.2d 623, cert. denied, 519 U.S. 855, 117 S. Ct. 151, 136 L. Ed. 2d 96 (1996) (use of hollow point bullets, which are highly destructive, illustrates intent to kill by means of torture). The jury also heard evidence that the defendant was an expert marksman at ranges from 50 to 300 meters, and that the officer’s cruiser was only twenty feet from the defendant when he emptied the entire clip of seventeen rounds into the cruiser. I believe that this evidence supports a finding of cruelty and heinousness.
Shooting the officer from ambush in the dark is also evidence of aggravating circumstances. In State v. Chaney, supra, 141 Ariz. 312, the Supreme Court of Arizona, in circumstances very similar to those of this case, held that the ambush shooting of a police officer satisfied that state’s “heinous, cruel and depraved” murder requirement. The Arizona court stated: “The murder was cruel. We know the victim suffered mental anguish. As the high-powered rifle was fired, bullets began bursting through the windshield, sending flying glass and metal throughout the vehicle, with approximately two hundred such objects striking with enough velocity that they ripped through the victim’s clothes and struck his body. The victim knew his weapons were of no use to *87him. The shotgun with which his vehicle was equipped had a safety lock on the mechanism that held it in place. . . . We also know he suffered because he said into his microphone, ‘goddamn someone please help.’ He was shot several times. . . . The murder was especially heinous and depraved. Chaney exhibited a complete disregard for the victim’s life. Once the victim was down, he was helpless. . . . [Chaney] could have made his escape but he decided to shoot again. . . . Thus, the crime was also senseless. . . . Also, intentionally and repeatedly firing a high-powered, destructive weapon at the victim tends to show the crime was heinous and depraved.” Id.
The evidence in this case is very similar to that in Chaney. This was a senseless murder, as the defendant had ample opportunity to flee the scene. The officer’s death was not necessary, but instead of escaping, the defendant chose to shoot the officer in order to take away the stolen guns. Trooper Bagshaw knew that he was helpless to defend himself, as his pistol remained holstered during the attack. The testimony also demonstrated the defendant’s complete disregard for Trooper Bagshaw’s life. He showed no remorse; to the contrary, he took pleasure in murdering Trooper Bagshaw, as evidenced by his callous bragging about the crime.1 See *88State v. Greenway, 170 Ariz. 155, 166-67, 823 P.2d 22 (1991) (evidence of bragging about murder relevant to depravity). The defendant looked forward to the notoriety that his actions would evoke,2 and stated that he would do it again if given the chance.3
The defendant’s hatred of police officers4 also supports the jury’s conclusion that he enjoyed firing the shots at Trooper Bagshaw and turning his police cruiser into “Swiss cheese.”5 The evidence showed that this was simply the callous and cruel slaughter of a police officer. As we said in State v. Ross, supra, 230 Conn. 262, “[e]vidence of the defendant’s callousness or indifference to his victims’ suffering would substantiate” a finding of an especially heinous, cruel or depraved murder.
The brutal murder of a police officer while performing his duties requires the state to impose the most *89severe penalty. “There is a special interest in affording protection to these public servants who regularly must risk their lives in order to guard the safety of other persons and property.” Roberts v. Louisiana, 431 U.S. 633, 636, 97 S. Ct. 1993, 52 L. Ed. 2d 637 (1977). “Policemen on the beat are exposed, in the service of society, to all the risks which the constant effort to prevent crime and apprehend criminals entails. Because these people are literally the foot soldiers of society’s defense of ordered liberty, the State has an especial interest in their protection. . . . Policemen are both symbols and outriders of our ordered society, and they literally risk their lives in an effort to preserve it. . . ,[T]he State therefore has an interest in making unmistakably clear that those who are convicted of deliberately killing police officers acting in the line of duty be forewarned that punishment, in the form of death, will be inexorable.” (Citation omitted.) Id., 646-47 (Rehnquist, J., dissenting).
The jury speaks for the community and is supreme in finding facts and drawing inferences from those facts. The majority’s drawing its inferences from the facts is simply not true to the sovereignty of the people and their spokespersons on the jury. As Alexis de Tocqueville said in Democracy in America: “Trial by jury, as applied to the repression of crime, appears to me an eminently republican element in the government . . . [because] it places the real direction of society in the hands of the governed . ...” 1 A. de Tocqueville, Democracy in America (1898 Ed.) p. 361.
Police officers are human beings who can and do suffer terror, despair and anguish in the face of a brutal, cowardly and deadly attack. The majority’s decision does not protect them as society, speaking through the jury, rightly demands. See State v. Johnson, 241 Conn. 702, 721-24, 699 A.2d 57 (1997) (McDonald, J., dissenting).
*90II
Because I would affirm the sentence of death imposed on the defendant, I address his remaining arguments on appeal, most of which revisit claims that this court already has rejected many times.
A
Jury Instructions on Aggravating Factor
The defendant argues that the trial court improperly instructed the jury on the “especially heinous, cruel or depraved” aggravating factor of General Statutes (Rev. to 1991) § 53a-46a (h). Specifically, the defendant argues that the trial court (1) improperly instructed the jury that the aggravating factor consisted of three separate and independent factors instead of one unitary factor; and (2) improperly defined “especially heinous,” “especially depraved” and “especially cruel.” I would reject these claims, following the principles of law set forth in State v. Cobb, 251 Conn. 285, 433, 743 A.2d 1 (1999), State v. Webb, supra, 238 Conn. 477-79, and State v. Ross, supra, 230 Conn. 259-62.
B
Theory of Aggravation
The defendant also contends that the trial court improperly instructed the jury on a theory of aggravation that was not advanced by the state or supported by the evidence.6 The defendant seeks review of this *91unpreserved claim under State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989), and the plain error doctrine.7 1 would find that the defendant cannot prevail on this claim.
In State v. Golding, supra, 213 Conn. 239-40, we held “that a defendant can prevail on a claim of constitutional error not preserved at trial only if all of the following conditions are met: (1) the record is adequate to review the alleged claim of error; (2) the claim is of constitutional magnitude alleging the violation of a fundamental right; (3) the alleged constitutional violation clearly exists and clearly deprived the defendant of a fair trial; and (4) if subject to harmless error analysis, the state has failed to demonstrate harmlessness of the alleged constitutional violation beyond a reasonable doubt.” (Emphasis in original.)
The record here is adequate for review and the defendant claims that the trial court’s instructions violated his constitutional right to due process. The alleged constitutional violation, however, does not clearly exist. There was evidence to support the trial court’s instruction on the “purposeful miss” theory. The state presented evidence that the defendant hated police officers, and that he had the gun loaded with hollow point bullets in order to inflict great physical and mental pain upon his potential victim. There was also evidence that the defendant was an expert marksman at ranges from 50 to 300 meters and therefore easily could have aimed to hit or miss Trooper Bagshaw’s cruiser, which *92was only twenty feet away. Dr. Henry Lee testified that the defendant did not hit the cruiser with the first shot, and missed Trooper Bagshaw with the first eight rounds, delivering the fatal bullet in one of the last nine rounds. From this evidence, the jury reasonably could have inferred that the defendant purposefully missed the officer in order to cause him mental pain and anguish. The jury instruction on this theory was not improper.8
C
Special Verdict Form
The defendant claims that the special verdict form submitted to the jury pursuant to General Statutes (Rev. to 1991) § 53a-46a (e)9 was improper for two reasons. First, the defendant argues that the verdict form permitted the jury to return a death verdict without first unanimously having rejected each mitigating factor that he presented. Second, the defendant argues that the verdict form was inadequate because, with respect to the nonstatutory mitigating factors, it failed to distinguish between the jury’s factual findings and the jury’s judgments as to whether those facts were mitigating in nature. Thus, the defendant argues, the verdict form provides an inadequate record for appellate review. I would conclude that these claims are meritless.
*931
Unanimity of Mitigating Factors
The verdict form and the jury instructions did inform the jury properly that a finding of no mitigating factor had to be unanimous. The special verdict form read, “Has the defendant proved by a preponderance of the evidence a mitigating factor?” and provided a space for the jury to check “Yes” and a space for the jury to check “No.” The trial court instructed the jurors to answer the question in the affirmative if they found that the defendant had proved a mitigating factor and, alternatively, in the negative if they found that the defendant had not proved a mitigating factor. The trial court also told the jury that any decision must be unanimous. Even in capital murder cases, the jury is “presumed to follow the court’s directions in the absence of a clear indication to the contrary.” State v. White, 229 Conn. 125, 160, 640 A.2d 572 (1994).
The defendant argues that the special verdict form was defective under our holding in State v. Breton, 235 Conn. 206, 237-44, 663 A.2d 1026 (1995).10 In contrast *94to Breton, however, the “No” response in the special verdict form in this case indicates that the jury unanimously agreed that the defendant had not proved a mitigating factor. Moreover, unlike in Breton, it is clear from the special verdict form and the record that each juror found that no mitigating factor existed. Each juror signed the special verdict form and, in open court, affirmed that the form accurately reflected his or her verdict. In this case, each juror examined each mitigating factor and concluded that the defendant had not proved any of them. I would conclude that the defendant’s claim must fail.
2
Bifurcated Verdict Form
Second, the defendant argues that the special verdict form was inadequate because it failed to bifurcate the jury’s factual finding and mitigating judgment, making meaningful appellate review impossible. I would reject this claim because the evidence before the jury provides a sufficient record for appellate review. See State v. Cobb, supra, 251 Conn. 451-52 (affirming trial court’s denial of motion for articulation, stating that “the panel’s refusal to make its verdict more specific has not impaired our ability to review it because we can examine the evidence on which the panel reasonably may have relied”). Meaningful appellate review is not hampered because, whatever the jurors’ reasoning in rejecting the nonstatutory mitigating factors, this court can examine the record to determine if a mitigating factor exists as a matter of law.
D
Sufficiency of Mitigating Evidence
The defendant also claims that the evidence established a mitigating factor as a matter of law. I would disagree.
*95The defendant claimed the following nineteen mitigating factors: (1) his mental capacity at the time of the offense was significantly impaired; (2) his ability to conform his conduct to the requirements of the law at the time of the offense was significantly impaired; (3) he was bom into and raised by a family whose history shows strong evidence of a malignant, genetic loading for antisocial behavior and for mental illness; (4) he was a battered child; (5) his life history shows the typical developmental history, family history and young adult profile common to severely abused and neglected persons who go on to commit violent criminal offenses; (6) he has experienced a significant loss of cognitive capacity over recent years; (7) his psychiatric/psychological profile presents significant evidence that he is currently suffering from the insidious onset of a major-mental disorder; (8) he has experienced several clinically significant head traumas which have contributed to his explosive temperament and minimal impulse control; (9) he has suffered from a variety of forms of serious mental illness throughout his life, including attention deficit hyperactivity disorder, conduct disorder, antisocial personality disorder, and alcohol or substance abuse; (10) he never received any psychiatric therapy and treatment at a mental health hospital prior to the offense despite several recommendations that such intervention was merited; (11) he was significantly and traumatically affected by his abandonment by his mother and by her repeated failure to protect him from physical and emotional abuse; (12) he was twenty-one years old at the time of the offense and had an immature adolescent personality consistent with that of a young teenager; (13) his father, brothers and sister and other friends and acquaintances have expressed a desire to maintain personal relationships with him and to offer him their personal support and friendship during his imprisonment; (14) he is the father of two young daugh*96ters with whom he has an ongoing affectionate relationship, and his daughters have the support and encouragement of their mothers to maintain their contact with their father during his imprisonment; (15) he has pleaded guilty to capital felony, felony murder, and burglary in the first degree; (16) he joined the National Guard in 1989 and served his country in a National Guard unit for approximately two years; (17) mercy as well as concern for the defendant’s unique life; (18) any other particular factor concerning the defendant’s character, background or history, or the nature and circumstances of the crime that the jury might find to be a basis for a sentence less than death; (19) in light of all the mitigating evidence presented, life imprisonment without the possibility of release is the appropriate sentence in this case. In support of his mitigating factors, the defendant submitted evidence to show that he was raised by a dysfunctional and abusive family, he has suffered from various psychological disorders, he served his country in the Connecticut Army National Guard for almost two years, and he is the father of two young daughters with whom he has an ongoing relationship.
“Although our review of the evidence in mitigation of the death penalty is a heightened one . . . we will not substitute our judgment or opinions for that of a reasonable jury. . . . Instead, we must determine whether the defendant’s proof of a mitigating factor was so clear and so compelling that the jury, in the exercise of reasoned judgment, could not have rejected it State v. Breton, supra, 235 Conn. 229. “[T]he credibility of the defendant’s expert and lay witnesses, and the weight to be given to their testimony regarding the existence of mitigating factors, is a matter committed to the sound judgment and common sense of the trier of fact.” Id., 234.
*97Upon review of the record, I would conclude that the jury reasonably could have rejected the defendant’s proof of any mitigating factor. The jury could have concluded that the defendant had not proved his allegations of fact or that the facts, if proved, were not mitigating in nature. Because the evidence does not establish a mitigating factor as a matter of law, I would hold that the defendant’s claim must fail.
E
Jury Instructions on the Mitigating Factors
The defendant claims that the trial court improperly instructed the jury on a number of the mitigating factors. Specifically, he argues that the trial court improperly instructed the jury regarding (1) the appropriateness of death as a mitigating factor and mercy as a mitigating factor; (2) the catch-all mitigant; (3) the cumulative impact of the mitigating evidence; and (4) the guilty plea as a mitigating factor. I would reject these claims because the jury instructions properly referred to all the defendant’s claimed mitigating factors. The trial court instructed the jury to “consider all the factors which the defendant has listed and all the factors which might arise from the evidence and ask yourself, is there a circumstance or factor which you can draw from the evidence of the defendant’s character, background, history or the nature or circumstances of the crime which provides a basis for a penalty less than death.”
F
Jury Instructions on Responsibility for Death Sentence
The defendant argues that the trial court improperly failed to instruct the jury that it was solely responsible for the decision on whether to impose the death penalty *98or a sentence of life in prison without the possibility of release. I would reject this claim.
The defendant argues that the court’s charge, which instructed the jury that the court would be “directed,” rather than “bound,” by the jury’s findings, was improper.11 I would conclude that the trial court’s instruction adequately informed the jury that it was solely responsible for determining whether the defendant would receive the death penalty. The instruction given by the trial court could not have misled a reasonable juror into believing that the jury’s special verdicts on the mitigating and aggravating factors were merely advisory, rather than mandatory. Accordingly, I would hold that the jury charge given by the trial court was proper.
G
Jury Instructions on Alternative Sentence of Life Imprisonment
The defendant argues that the trial court improperly failed to instruct the jury on the alternative sentence of life in prison without possibility of release. Relying on Simmons v. South Carolina, 512 U.S. 154, 114 S. Ct. 2187, 129 L. Ed. 2d 133 (1994), the defendant argues that jurors must be given accurate and complete information on the alternative sentence, including the fact that the defendant would spend the rest of his natural life in prison.
*99In Simmons v. South Carolina, supra, 512 U.S. 157, the prosecutor argued to the jury that it should consider the petitioner’s future dangerousness to society when fixing the appropriate punishment. Concerned that the jury might not understand that the future threat to society would be minimal if the defendant were not sentenced to death because the alternative sentence was life in prison without possibility of parole, the defendant requested that the court define “life imprisonment” to the jury. Id., 158. The trial court refused to give the requested instruction. Id., 159-60. Ninety minutes into its deliberations, the jury sent a note to the judge inquiring whether a life sentence carried with it the possibility of parole. The judge then gave the following instruction: “ ‘You are instructed not to consider parole or parole eligibility in reaching your verdict. Do not consider parole or parole eligibility. That is not a proper issue for your consideration. The terms life imprisonment and death sentence are to be understood in their [plain] and ordinary meaning.’ ” Id., 160. The plurality of the United States Supreme Court found that the “instruction actually suggested that parole was available, but that the jury, for some unstated reason, should be blind to this fact. Undoubtedly, the instruction was confusing and frustrating to the jury . . . .” Id., 170. The plurality concluded that “[bjecause truthful information of parole ineligibility allows the defendant to ‘deny or explain’ the showing of future dangerousness, due process plainly requires that he be allowed to bring it to the jury’s attention by way of argument by defense counsel or an instruction from the court.” Id., 169.
In this case, the trial court instructed the jury regarding the circumstances that require the imposition of a life sentence without possibility of release,12 but did not *100expand on the meaning of that sentence. Unlike the instruction in Simmons, the instruction in this case was neither confusing nor misleading, but was an accurate statement of the controlling law. Moreover, the state did not argue that the future dangerousness of the defendant should be considered, as the prosecution did in Simmons, and the court did not allude to future dangerousness in its instructions. Simmons does not require a trial court to define the meaning of life imprisonment without the possibility of release in all circumstances and I would decline to hold that such an instruction was necessary in this case.13 Accordingly, the trial court’s refusal to give the requested instruction was proper.
H
Distinction between Statutory and Nonstatutory Mitigants
The defendant next argues that the trial court improperly failed to explain the legal distinction between statutory and nonstatutory mitigating factors, which had two prejudicial effects. First, the defendant claims that the jury instructions allowed the jury to reject the claimed statutory mitigating factors, even if it found such factors factually proven, by improperly substituting its judgment as to the mitigating nature of those factors for the judgment already made by the legislature. I would hold that this claim is meritless. The trial court’s instructions properly directed the jury that, if it found the factual basis for either of the two statutory mitigating *101factors, it would have found the existence of the mitigating factor.14
Second, the defendant claims that the jury instructions improperly prevented the jury from considering the nonstatutory parallels to the defendant’s claimed statutory mitigants. The defendant claimed two statutory mitigating factors, namely, that his mental capacity was significantly impaired and that his ability to conform his conduct to the requirements of the law was significantly impaired. The defendant argues that the jury was misled in thinking that if it did not find the claimed statutory factors because of the “significant impairment” threshold, then it need not consider any lower level of impairment that it might have found. I would conclude that this claim is without merit. The defendant listed two nonstatutory mitigating factors that related to “less than significant” impairment of the defendant’s mental capacity and ability to conform his conduct to the requirements of the law,15 and the jury properly was instructed to consider those factors. I would conclude that the trial court’s instructions were proper.
*102I
Proof of Mitigating Nature of Nonstatutory Factors
The defendant argues that the trial court improperly required him not only to prove the factual basis of the claimed nonstatutory mitigating factors, but also to prove that they were mitigating in nature, where the latter is a matter of judgment, not of fact, and thus not susceptible of proof. We recently rejected a similar argument in State v. Cobb, supra, 251 Conn. 458.1 would accordingly reject this argument.
J
Irrelevant and Prejudicial Evidence
The defendant argues that the trial court erroneously admitted irrelevant and prejudicial evidence during the penalty hearing. The defendant asserts that the issues in the penalty phase were limited to the consideration of aggravating and mitigating factors, and the admission of evidence to prove his involvement in the crimes, to which he had pleaded guilty, was improper.16 The defendant also argues that the admission of his post-crime statements was improper.17
“ ‘Relevant evidence is evidence that has a logical tendency to aid the trier in the determination of an *103issue.’ ” State v. Prioleau, 235 Conn. 274, 305, 664 A.2d 743 (1995). “Determinations of relevancy are within the broad discretion of the trial court and will not be overturned in the absence of clear abuse of that discretion.” State v. Thomas, 205 Conn. 279, 283, 533 A.2d 553 (1987). “In determining whether there has been an abuse of discretion, every reasonable presumption should be given in favor of the correctness of the court’s ruling. . . . Reversal is required only where an abuse of discretion is manifest or where injustice appears to have been done. . . . The aggrieved party, therefore, assumes a heavy burden when seeking to reverse the exercise of judicial discretion.” (Citations omitted; internal quotation marks omitted.) State v. Tirado, 194 Conn. 89, 95, 478 A.2d 606 (1984).
The defendant’s bragging after the murder was relevant because it illustrated his intent during the murder of Trooper Bagshaw. “Intent is generally proven by circumstantial evidence because direct evidence of the accused’s state of mind is rarely available. State v. Greenfield, [228 Conn. 62, 77, 634 A.2d 879 (1993)].” (Internal quotation marks omitted.) State v. Raguseo, 238 Conn. 253, 257, 681 A.2d 922 (1996). The defendant’s statements revealed his lack of remorse, and even his pleasure in murdering Trooper Bagshaw. See footnotes 1 through 5 of this dissent. This evidence was relevant to the aggravating factor, because it demonstrated that the defendant intended to inflict extreme pain and torture above and beyond that necessarily accompanying the underlying murder. It was not an abuse of discretion for the trial court to admit this evidence.
The evidence concerning the defendant’s involvement in the burglary of the gun shop was relevant to his intent to inflict extreme pain and torture on anyone frustrating the crime. The fact that the defendant had burglarized the shop in 1990 also showed his familiarity with the gun shop and its merchandise to be stolen. I *104would conclude that the trial court did not abuse its discretion in admitting this evidence.
Moreover, when the imposition of the death penalty is the issue, all the facts and circumstances surrounding the case should be presented to the jury. We have observed that “[a] jury that is entrusted with the awesome responsibility for deciding whether the death penalty should be imposed cannot be asked to find facts in a vacuum.” State v. Ross, supra, 230 Conn. 284. Similarly, the United States Supreme Court has held that “the Constitution does not prohibit consideration at the sentencing phase of information not directly related to either statutory aggravating or statutory mitigating factors, as long as that information is relevant to the character of the defendant or the circumstances of the crime.” Barclay v. Florida, 463 U.S. 939, 967, 103 S. Ct. 3418, 77 L. Ed. 2d 1134 (1983). I would conclude that the trial court did not abuse its discretion in admitting this evidence.
K
Restriction of Cross-Examination
The defendant also claims that the trial court improperly restricted his ability to cross-examine the state’s rebuttal witnesses.
General Statutes (Rev. to 1991) § 53a-46a (c) provides in relevant part: “Any information relevant to any mitigating factor may be presented by either the state or the defendant, regardless of its admissibility under the rules governing admission of evidence in trials in criminal matters . ...” In State v. Ross, 251 Conn. 579, 583, 742 A.2d 312 (1999), we recently held that this statutory language must be strictly construed to allow the admission of any evidence relevant to the mitigating factors. The improper exclusion of relevant evidence, however, may be harmless if the evidence would have been cumu*105lative of other evidence presented at the hearing. See State v. Shabazz, 246 Conn. 746, 760, 719 A.2d 440 (1998), cert. denied, 525 U.S. 1179, 119 S. Ct. 1116, 143 L. Ed. 2d 111 (1999). Examining the excluded evidence, I would conclude that any error was harmless because the excluded testimony either was not relevant to a mitigating factor or it was cumulative.
L
Admission of Statements to Correction Officer
The defendant argues that the trial court improperly allowed Robert Wolstencroft, a correction officer at the Hartford Correctional Center, to testify regarding statements that the defendant had made to him when Wolstencroft was observing the defendant as an inmate of the correctional center during a one-on-one suicide watch. The defendant maintains that the trial court’s admission of these statements violated his privilege against self-incrimination and his rights to due process and to counsel. See U.S. Const., amend. V, VI, XIV; Conn. Const., art. I, §§ 8, 9. I would reject the defendant’s claims.
When the state called Wolstencroft as a witness, the defendant moved to suppress his testimony. At the suppression hearing, the following evidence was produced. While at the correctional center, the defendant attempted suicide by an overdose of sleeping pills and was taken to the hospital. Upon his return to the correctional center, the defendant was placed in a hospital isolation area under a one-on-one suicide watch. A correction officer was posted in front of his cell to watch the defendant constantly. The officer also was required to record the defendant’s conduct in the logbook at fifteen minute intervals. On August 18, 1991, Wolsten-croft was assigned to watch the defendant during the midnight to 8 a.m. shift. Wolstencroft initially asked the *106defendant how he was feeling.18 Wolstencroft described the defendant as “very talkative” between midnight and 12:35 a.m., when Wolstencroft took a meal break. Wols-tencroft testified that, during those thirty-five minutes, the defendant volunteered information about his knowledge of weapons and ammunition, his involvement in the crimes at the Land and Sea gun shop and his reasons for the attempted suicide. Wolstencroft testified that he participated in a general' conversation with the defendant.
During his break, Wolstencroft discussed that conversation with his supervisor, who instructed him to write down “pertinent information about the suicide.” Wols-tencroft testified that, after his break, he and the defendant discussed the same subjects over and over all night. Wolstencroft testified that he asked the defendant three questions during this conversation.19 As instructed, Wolstencroft made log entries regarding the defendant’s actions throughout the night to assist the correctional center doctor. Wolstencroft also made personal notes for a future book about prison life. Wolsten-croft testified that he made no report of his conversation with the defendant to any criminal investigators. Wols-tencroft first mentioned the conversation to a state police officer at a highway construction site approximately one year later. The conversation with the officer led to Wolstencroft’s first contact with a criminal investigator regarding this case.
*107The defendant testified at the suppression hearing that he was trying to sleep when Wolstencroft engaged in general conversation and asked specific questions about his criminal involvement. He denied giving Wols-tencroft any information concerning the burglary and the killing of Trooper Bagshaw.
At the conclusion of the suppression hearing, the trial court denied the defendant’s motion to suppress Wolstencroft’s testimony. The trial court found that the defendant had failed to demonstrate custodial interrogation, and that the defendant had made the statements to Wolstencroft voluntarily.
On appeal, the defendant claims that Wolstencroft conducted a custodial interrogation, in violation of his Miranda rights. See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). I would reject this claim.
We have held that, once a defendant has invoked his right to counsel, he is not to be subject to “custodial interrogation” unless counsel is present. State v. Evans, 203 Conn. 212, 223-24, 523 A.2d 1306 (1987), citing Miranda v. Arizona, supra, 384 U.S. 436. Interrogation “may be either express questioning or its functional equivalent . . . [that] include [s] any statements or actions that the police should know are reasonably likely to elicit an incriminating response from the suspect.” (Citations omitted; internal quotation marks omitted.) State v. Evans, supra, 225, citing Rhode Island v. Innis, 446 U.S. 291, 300-301, 100 S. Ct. 1682, 64 L. Ed. 2d 297 (1980). While the determination of whether the defendant has been subjected to interrogation is an objective test, the police officer’s subjective intent is relevant to the analysis. State v. Evans, supra, 226.
The United States Supreme Court has explained that Miranda v. Arizona, supra, 384 U.S. 436, applies where “the inquiring government is acutely aware of the poten*108tially incriminatory nature of the disclosures sought.” Garner v. United States, 424 U.S. 648, 657, 96 S. Ct. 1178, 47 L. Ed. 2d 370 (1976). In United States v. Morales, 834 F.2d 35, 38 (2d Cir. 1987), the Court of Appeals for the Second Circuit stated: “Custodial interrogation exists when a law enforcement official questions an individual and that questioning was (1) conducted in custodial settings that have inherently coercive pressures that tend to undermine the individual’s will to resist and to compel him to speak, Miranda[ v. Arizona, supra, 384 U.S. 467] (the in custody requirement) and (2) when the inquiry is conducted by officers who are aware of the potentially incriminatory nature of the disclosures sought, Garner v. United States, [supra, 424 U.S. 657] (the investigative intent requirement).” See also United States v. Thomas, 961 F. Sup. 43, 45 (W.D.N.Y. 1997).
Although Miranda requires that, once an accused exercises his Miranda rights, he may not be subject to further interrogation by the police seeking incriminating statements, this does not mean that correctional officers having the custody and charged with the well-being of the accused may not speak to him or ask him any questions which may, although not designed to do so, result in incriminating statements. We held in State v. Vitale, 197 Conn. 396, 409-13, 497 A.2d 956 (1985), that a correction officer’s conversation with an inmate whom the officer knew from high school was not an interrogation in violation of Miranda, even though the correction officer started a conversation that eventually “turned over” to the reasons the defendant had been arrested. Id., 410. We also held in Vitale that, because the state did not deliberately elicit incriminating information, the defendant’s sixth amendment right to counsel was not violated. Id., 412, citing United States v. Henry, 447 U.S. 264, 270, 100 S. Ct. 2183, 65 L. Ed. 2d 115 (1980) and Massiah v. United States, 377 U.S. 201, 206, 84 S. Ct. 1199, 12 L. Ed. 2d 246 (1964).
*109The trial court’s essentially factual determination of whether the police officer’s conduct constituted interrogation is reversed only if it is “clearly erroneous.” State v. Evans, supra, 203 Conn. 227. “[W]e give great deference to the findings of the trial court because of its function to weigh and interpret the evidence before it and to pass upon the credibility of witnesses.” (Internal quotation marks omitted.) Hartford Electric Supply Co. v. Allen-Bradley Co., 250 Conn. 334, 346, 736 A.2d 824 (1999).
I would conclude that the trial court’s finding that “the conversation [with Wolstencroft] would [not] elicit incriminating statements” was not clearly erroneous. The trial court found that Wolstencroft “obviously was not a sophisticated police officer looking for information.” Wolstencroft was not acting as a police officer seeking that the defendant implicate himself in Trooper Bagshaw’s death, but as a correction officer concerned and curious about the defendant’s present feelings and his mental state during an intensive suicide watch. There was no evidence that Wolstencroft was working with or on behalf of any criminal investigators or had a duty to report to them. The trial court also concluded that Wolstencroft “was unaware that the statements had any evidentiary value.” Wolstencroft did not immediately bring the defendant’s statements to the attention of the state police. While the conversation with the defendant occurred in August, 1991, Wolstencroft did not give a statement to the police until October, 1992.
The trial court’s conclusion that the defendant voluntarily conversed with Wolstencroft is supported by substantial evidence. The trial court found that Wolstencroft’s testimony that the defendant “was very talkative before his break and that there was repetition of that conversation all through the night” was credible. The trial court found that the defendant’s denial that he had made these admissions was not credible. From *110this evidence, the trial court properly concluded that the defendant voluntarily had admitted his involvement in Trooper Bagshaw’s murder.
M
Motion for Change of Venue
The defendant also claims that the trial court improperly denied his motion for a change of venue without providing a full-scale evidentiary hearing, thus depriving him of his rights to due process of law and a fair and impartial trial. U.S. Const., amend. V, VI, XIV; Conn. Const., art. I, §§ 8, 9. I would disagree with the defendant’s claim.
On January 7, 1993, the defendant filed a motion for change of venue alleging that pretrial publicity had created a substantial likelihood that he would not receive a fair and impartial penalty hearing in the judicial district of Windham.20 The defendant requested an evidentiary hearing on this motion, in order to present evidence that the pretrial publicity prejudiced his right to a fair trial. On January 12,1993, the trial court determined that the motion was untimely but allowed the *111defendant to make an offer of proof. The defendant produced newspaper articles in support of his motion.21 The trial court denied the motion, finding that the defendant did not meet his burden of demonstrating that the pretrial publicity would interfere with his right to a fair and impartial trial.22
On appeal, the defendant argues that the motion for change of venue was timely, that the trial court improperly required him to make an offer of proof in order to conduct an evidentiary hearing, and that the offer of proof he presented was sufficient to warrant a hearing on this motion. I would conclude that, even if the trial court improperly denied the motion for a change of venue, the error was harmless because the defendant has failed to demonstrate that he suffered any actual prejudice.
To reverse a conviction on appeal on the basis of the improper denial of a motion for change of venue, a defendant must demonstrate that the jury actually was prejudiced by the pretrial publicity. See State v. Piskorski, 177 Conn. 677, 685, 419 A.2d 866, cert. denied, 444
*112U.S. 935, 100 S. Ct. 283, 62 L. Ed. 2d 194 (1979); see also Irvin v. Dowd, 366 U.S. 717, 722, 81 S. Ct. 1639, 6 L. Ed. 2d 751 (1961). The defendant has not met this burden because the trial court adequately addressed any potential prejudice during jury selection. The trial court dismissed for cause all venirepersons who were prejudiced because of their familiarity with the case. In addition, the defendant was given the opportunity to excuse for cause any remaining venirepersons who had prejudged the case on the basis of publicity. Among the twelve jurors who were chosen, three said they had had no exposure to the case, three said they had been exposed to some publicity but had not followed the story and six said they had obtained the same information from the media that had been provided by the court. In these circumstances, the defendant has not demonstrated prejudice. See Beck v. Washington, 369 U.S. 541, 555-58, 82 S. Ct. 955, 8 L. Ed. 2d 98 (1962) (denial of motion for change of venue not improper when process during jury selection ensured that each juror chosen was impartial).
Furthermore, any potential prejudice was lessened by the time delay between the pretrial publicity and the penalty phase trial. See State v. Townsend, 211 Conn. 215, 227, 558 A.2d 669 (1989) (likelihood of jury bias is lessened by “ ‘a significant delay between the majority of the publicity and the time of trial’ ”). The majority of the articles cited by the defendant were published well before the penalty phase began on March 22,1993. Thus, because the defendant has not established any actual prejudice, I would reject his claims regarding the motion for a change of venue.
N
Juror Misconduct
The defendant claims that the court improperly denied his motion for a new penalty phase hearing based on allegations of jury misconduct. He argues that *113he was thereby deprived of his right to due process of law, his right to an impartial jury trial, and his right to equal protection of the law under the federal and state constitutions. I would conclude that this claim is without merit.
The defendant filed a petition for a new penalty phase hearing pursuant to what was then Practice Book § 904, now § 42-55,23 asserting that the jury had misunderstood or misapplied the trial court’s instructions on determining the existence of aggravating and mitigating factors and improperly had considered the defendant’s demeanor in the courtroom as evidence relating to those factors. The motion was based on postverdict radio interviews with two of the jurors, during which the jurors stated that they had found that the defendant had proved psychiatric disorders, but that those psychiatric disorders did not justify the killings. Also, during argument on the motion, counsel for the defendant stated that “upon good faith and honest belief,” one of the jurors had publicly stated that the defendant’s demeanor in the courtroom had affected her findings as to the existence of aggravating and mitigating factors. According to counsel for the defendant, the juror “was particularly taken by the fact that to her the defendant showed no obvious remorse throughout the trial . . . .” Relying on these facts, the defendant requested the court’s permission to subpoena the juror and to conduct an evidentiary hearing on the claim of juror misconduct.
*114The trial court treated the defendant’s motion as a motion pursuant to then Practice Book § 902, now § 42-53,24 and denied it on the ground that the defendant had not alleged trial court errors. We held in State v. Brown, 235 Conn. 502, 522, 668 A.2d 1288 (1995), that a motion pursuant to Practice Book § 902 is the proper vehicle for requesting a hearing on the issue of juror misconduct. Thus, I would conclude that the trial court’s denial of the defendant’s motion on these grounds was incorrect, but that any error was harmless.
To prevail on the merits of such a claim, a defendant must show that his allegations of juror misconduct were so compelling and unusual that it was an abuse of discretion for the trial court not to hold a prehminary hearing on the matter. State v. Brown, supra, 235 Conn. 524. We have held that the role of this court in reviewing a claim that a trial court abused its discretion in responding to a claim of juror misconduct is “highly circumscribed,” and that abuse will be found only in a “highly unusual case.” Id.
The defendant claims that the statements of two jurors that they found that the defendant had proved that he suffered from psychiatric disorders, but that the psychiatric disorders did not “justify” the killing, was evidence of juror misconduct because the statements showed that the jurors mistakenly or disobediently engaged in a weighing process in determining whether a mitigating factor existed. The only way for the trial court to determine whether the jurors were *115mistaken or disobedient in applying its instruction would be to take testimony from the jurors. This would have violated the well established common-law rule against receiving testimony “to show any matter . . . which does essentially inhere in the verdict itself . . . .” Josephson v. Meyers, 180 Conn. 302, 310, 429 A.2d 877 (1980). As we said in Aillon v. State, 168 Conn. 541, 550 n.3, 363 A.2d 49 (1975), “ ‘it is today universally agreed that on a motion to set aside a verdict and grant a new trial the verdict cannot be affected, either favorably or unfavorably, by the [circumstance]: that one or more jurors misunderstood the judge’s instruction . . . .’”1 would conclude that the trial court did not abuse its discretion by denying the defendant’s request for an evidentiary hearing to present such testimony.
The defendant also claims that the alleged public statement of one juror that she considered the defendant’s demeanor in the courtroom showed that that juror violated the trial court’s instructions. The defendant, however, placed his character and mental state in issue by requesting the jury to consider them as mitigating factors during the penalty phase. See part II D of this dissent. Courts have held that, when the defendant has placed his mental state or character in issue, the jury properly may be asked to consider the defendant’s courtroom demeanor. See, e.g., People v. Heishman, 45 Cal. 3d 147, 197, 753 P.2d 629, 246 Cal. Rptr. 673 (1988) (prosecutor properly may bring defendant’s demeanor to attention of jury when defendant has placed character in issue as mitigating factor); Commonwealth v. Smiledge, 419 Mass. 156, 160, 643 N.E.2d 41 (1994) (prosecutor may properly bring defendant’s demeanor to attention of jury when defendant’s ability to control behavior in issue). A fortiori, the jury may, on its own, consider the defendant’s courtroom demeanor when the defendant has placed his mental state or char*116acter in issue. The bare allegation that a juror, acting on her own, took the defendant’s courtroom demeanor into account in determining whether a mitigating factor existed does not constitute an allegation of juror misconduct. Thus, the trial court’s denial of the defendant’s request for an evidentiary hearing on juror misconduct was harmless.
O
Death Sentence Resulted from Passion, Prejudice or Arbitrariness
The defendant’s next claim is that the death sentence imposed on him should be vacated pursuant to General Statutes (Rev. to 1991) § 53a-46b (b)25 because it was the product of passion, prejudice or some other arbitrary factor. Specifically, the defendant argues that the death sentence was a product of the passion and prejudice that accompany the killing of a police officer, noting that the state itself stated to the trial court, outside the presence of the jury, that “the murder of a police officer in the performance of his duties is so senseless, and so hateful, and so shockingly evil as to conclusively demonstrate that the conduct of the defendant was heinous . . . .”261 would reject this claim.
*117It is trae that the murder of a police officer in the performance of his duties is a shocking and repugnant crime. The defendant cannot claim that he is entitled to a jury that will have no strong negative moral response to the especially heinous and cruel murder of a police officer in the performance of his duties. That moral response, however, does not render the juiy’s finding that the crime was especially cruel and heinous a result of passion or prejudice. Accepting the defendant’s argument would make the prosecution of horrendous crimes impossible. Accordingly, I would reject this claim.27
P
Constitutionality of Death Penalty Statute
The defendant also argues that Connecticut’s death penalty statute is unconstitutional.28 We repeatedly have held that our death penalty scheme is constitutional under both the United States and Connecticut constitutions. See State v. Cobb, supra, 251 Conn. 496-97; State v. Ross, supra, 230 Conn. 183. The defendant raises no new arguments and points to no recent developments *118in either federal or state case law that would require us to reconsider those decisions. Accordingly, I would decline to do so.
Q
Proportionality Review
The defendant also argues that the death sentence in this case is not proportionate to the crime for which he has been convicted.291 would disagree.
The defendant first argues that, under traditional proportionality review,30 the death penalty in this case is disproportionate because an “ordinary” murder by gunshot is not as a matter of law “heinous, cruel or depraved.” This murder, however, was especially heinous and cruel, and was hardly an “ordinary” gunshot murder. See part I of this dissent. Accordingly, I would find that the sentence of death in this case was not disproportionate under traditional proportionality review.
The defendant also urges this court to abandon its holding in State v. Webb, supra, 238 Conn. 513, that “our statute contemplates the precedent seeking method of comparative proportionality review.” The defendant argues that “precedent seeking” proportionality review cannot be applied meaningfully to Connecticut’s man-*119datoiy nonweighing death penalty statutory scheme31 because, of necessity, all capital cases in which the death penalty was imposed will have an aggravating factor and no mitigating factor, and all cases in which a life sentence was imposed will have a mitigating factor. This claim was analyzed thoroughly and rejected in Webb. We concluded in that case that the purpose of proportionality review “is to minimize the risk that the death sentence before the court on such review was imposed by an aberrant sentencer — was wantonly or freakishly imposed by the sentencing authority — and that determination is to be made by comparing it with sentences imposed in similar cases by juries or judges in the particular jurisdiction.” Id., 519-20; see also State v. Cobb, supra, 251 Conn. 502-508. I see no reason to abandon our previous holdings that this court is capable of making a meaningful determination of whether the sentence of death was “wantonly or freakishly imposed” under General Statutes (Rev. to 1991) § 53a-46a by comparing the case under review to similar capital felony cases in which a death penalty hearing has been held, including those that are on appeal or that have been reversed on appeal. See State v. Cobb, supra, 251 Conn. 518-19.
Likewise, I see no reason to abandon the definition of “similar cases” adopted by this court in State v. Webb, supra, 238 Conn. 528, as the defendant urges us to do. In State v. Webb, supra, 528, after a lengthy and in-depth analysis, we held that “the universe of cases from which we cull the ultimate pool of cases deemed ‘similar cases’ consists only of capital felony convictions in which *120there was a penalty phase hearing. . . . [T]he universe of cases includes cases currently on appeal and, absent exceptional circumstances wholly undermining the fundamental reliability of the fact-finding process, cases that have been reversed on appeal. . . . [T]he pool of ‘similar cases,’ for purposes of comparison to the case on review, consists of those cases in which the underlying capital felony convictions involved conduct that is substantially similar, in its criminal characteristics, to that of the defendant in the case under review.” Id. We held that “[t]here is no hard and fast rule or definition of ‘similar cases’ that will be satisfactory — in the sense of conforming to legislative intent in establishing proportionality review — in all cases. What the ultimate pool of ‘similar cases’ will consist of in any particular case will have to be developed on a case-by-case basis. . . . In our view, ‘similar cases’ means, in general, cases in which the underlying capital felonies were based on conduct of other defendants that is substantially similar in its criminal characteristics, to that of the defendant in the case under review.” Id., 525.
The defendant argues that the Webb definition of “similar cases” is too hmiting in this case to satisfy the requirements of due process. Specifically, he contends that, as applied to his case, the definition unconstitutionally limits the universe of similar cases to a single case, State v. Reynolds, Supreme Court, Docket No. SC 15258, because that is the only other case in which a defendant was convicted of a capital felony for killing an on-duty police officer and underwent a penalty phase hearing. I would disagree. In Webb, we addressed this claim and concluded that, while the cases of other defendants convicted under the same subsection of the statute would generally be considered “similar cases” for purposes of proportionality review, the cases of defendants convicted under other subsections of the statutes involving comparable behavior might also be *121considered “similar cases.” State v. Webb, supra, 238 Conn. 525-26. We further concluded that “[t]he language of § 53a-46b (b) (3) is relatively open-textured, suggestive of a broad but not unlimited inquiry.” Id., 526. “[T]he notion of similarity contain[s] some element of what such sentencing authorities would normally consider to be ‘similar cases.’ . . . [I]n general, sentences’ commonsense notion of similarity would include, not only the particular subsections under which the defendants were convicted, but also a consideration of the substance of the defendants’ criminal behavior.” Id., 527. Accordingly, I would reject the defendant’s claim that, in this case, our holding in Webb would limit the pool of similar cases to capital felony convictions for the killing of an on-duty police officer. Thus, the statute is not unconstitutional as applied in this case.32
Finally, assuming, without necessarily holding, that the cases cited by the defendant constitute the appropriate pool of similar cases, I would reject the defendant’s argument that the sentence of death imposed on him was comparatively disproportionate. Contrary to the defendant’s claims, his conduct in accomplishing *122the murder of a police officer was no less morally culpable or reprehensible than the conduct involved in State v. Reynolds, supra, Docket No. SC 15528, where Reynolds was sentenced to death for the shooting death of a police officer. Moreover, the defendant’s claim that his sentence is disproportionate when compared to cases in which a mitigating factor was found33 is unavailing because the jury found no mitigating factor here. Finally, there is no merit to the defendant’s argument that his death sentence is disproportionate when compared to those cases in which an aggravating factor was found,34 as the jury found an aggravating factor existed in this case. See part I of this dissent.
For all of the above reasons, I would hold that the sentence of death for the defendant in this case was not disproportionate, but was, rather, appropriate.
*123III
There are many who believe that no decent and truly human society should execute anyone for any crime. See State v. Webb, 252 Conn. 128, 148, 750 A.2d 448 (2000) (Katz, J., dissenting). We must recognize, however, that society, given its imperfect nature, ultimately depends upon a criminal code and its enforcement by some police agency. Society is itself endangered when effective law enforcement, as in this case, is mortally threatened.
Because of human frailty, the death penalty, it is also argued, may result in an injustice incapable of righting. The guilt of this defendant, however, is beyond the possibility of any human error. No one argues that the “wrong man” is to be punished.
It is also argued that imprisonment for the remainder of one’s life without the possibility of release is an effective and humane substitute for the death penalty. Such a life sentence itself may some day come under attack as a cruel and unusual punishment and one that leaves the jailor without a means to curtail violent prison behavior. It may be that in the future, the force of those arguments may prevail. A change in the law may result in the defendant’s release from prison in twenty or thirty years.35 At that time, the victim may be forgotten by everyone except his family. They alone may feel the sting of the injustice, although the defendant’s release would weaken our entire society. If the penalty so severe and to be dreaded is needed to save the next police officer’s life and maintain our society, it must be enforced.
Accordingly, I would affirm the defendant’s death sentence.

 Brian Parisella, who was an inmate at the Hartford Correctional Center at the same time as the defendant, testified (hat the defendant had told him in a bragging tone that he had shot the trooper, and that the defendant had acted like it was not a big deal. Parisella further testified that (he defendant had told him that if he was going to get into trouble, it was going to be for something big. The defendant added that the trooper had gotten what he deserved.
Kevin Shea, an inmate at the Hartford Correctional Center at the same time as the defendant, testified that the defendant had mentioned emptying a clip from an Uzi into an officer’s car. According to Shea, the defendant had “made himself out to be some kind of hero.”
Edward Chaput, a correction officer at the Hartford Correctional Center, testified that he had overheard the defendant tell other inmates: “I’m the one who killed the state trooper.”


 The defendant and some friends went out to a pub the night after the murder. While the television in the pub played news coverage of Bagshaw’s murder, the defendant repeatedly told his friends: “Remember me, just remember.” Steven McMechen, one of the defendant’s friends, testified that these statements caused him to believe that the defendant had murdered Bagshaw.


 The defendant told correction officer Robert Wolstencroft that he did not regret shooting Trooper Bagshaw and that he would do it all over again if given the chance.


 Melanie Bratavich, a former girlfriend of the defendant, testified that the defendant had told her on two separate occasions that he hated police officers and would kill one if he ever got the chance. Santo Downing, an acquaintance of the defendant, also testified that he had heard the defendant say that he did not like police officers because they were “in his way.”
Sergeant Steven Fields of the Connecticut state police testified that, when he walked into Altone’s Restaurant on June 6, 1991, the defendant shouted “smelt like pig in here.” The defendant then told Fields that it was too bad that Fields had not been sitting behind the steering wheel of the car when the officer was shot.


 Donald WilHams testified that the defendant had told him about Trooper Bagshaw’s murder: “He said he thought the — the Uzi was an automatic so he pulled the trigger and only one shot came out and he heard the cop say, oh, my God, so then he said he kept firing and then he said the car looked like Swiss cheese.”


 The trial court instructed the jury as follows:
“Now the theory of the case — or the theory of the state as argued to you is that despite being interrupted during the burglary as evidenced by the items taken from the store but then being left outside on the premises, the defendant had an escape route available to him to leave undetected, but he chose to ambush the officer, that he felt so secure in his position in the dark and the advantage of surprise, that he purposefully did not aim the first shot at the officer so as to alert him of the attack to increase the pain to the officer in the form of impending harm. . . .
“The following evidence may be considered, the nature of the following evidence may be considered by you in setting the time that Officer — or *91Trooper Bagshaw lived with what the state claims to have been the intent to inflict extreme pain or torture.
“As you recall Dr. [Henry] Lee. testified that the first shot did not strike the cruiser but hit the boat and the question then for you to determine is, was this shot to alert the trooper of ambush?" (Emphasis added.)


 The defendant also asks for review of this claim under a “special capital [reviewability] rule.” We recently held, however, that no special capital reviewability rule exists in our state. See State v. Cobb, 251 Conn. 285, 343-44 n.34, 743 A.2d 1 (1999).


 For these same reasons, the defendant’s claim does not constitute one of plain error. Practice Book § 60-5 provides in relevant part that “[t]he court may reverse or modify the decision of the trial court if it determines that the factual findings are clearly erroneous in view of the evidence and pleadings in the whole record, or that the decision is otherwise erroneous inlaw.. . .’’Neither the trial court’s instruction on the theory of aggravation nor the jury’s findings in that regard were clearly erroneous, and there was no plain error.


 General Statutes (Rev. to 1991) § 53a-46a (e) provides in relevant part: “The jury . . . shall return a special verdict setting forth its findings as to the existence of any aggravating or mitigating factor.”


 The special verdict form in Breton contained two options with regard to each mitigating factor: (1) “Yes, we the jury unanimously agree that the Defendant has proved this mitigating factor by a preponderance of the evidence”; and (2) “No, we the jury do not unanimously agree that the Defendant proved this mitigating factor by a preponderance of the evidence.” State v. Breton, supra, 235 Conn. 237. Wo held that this verdict form was defective because of the second option, reasoning that “[t]he literal meaning of the response ‘we the jury do not unanimously agree that the defendant proved [the] mitigating factor’ is plain: the jury was unable to reach unanimous agreement that the defendant had proved the existence of the mitigating factor. Thus, the jury’s affirmance of that statement in response to the two questions on mitigating factors definitively established only that one or more of its members had not. found the existence of those factors; the answers do not necessarily establish that the jury had unanimously rejected any of the mitigating factors. ... It cannot be determined, therefore, solely upon review of the special verdict form, whether the jury’s responses on the statutory and nonstatutory mitigating factors were unanimous.” (Emphasis in original.) Id., 238-39.


 The trial court instructed the jury as follows: “If the state fails to prove an aggravating factor, the sentence imposed on the defendant is a life sentence without possibility of release. If the state proves an aggravating factor but the defense proves a mitigating factor, the sentence imposed upon the defendant is a life sentence without possibility of release. The only way the death penalty may be imposed is if the state proves an aggravating factor and the defense fails to prove a mitigating factor. Now, the judge is the one who imposes the sentence, but as you can see, he is directed by the jury’s findings of the existence or nonexistence of aggravating and mitigating factors.”


 The court charged the jury as follows: “The statutory scheme is as follows. If the state fails to prove an aggravating factor, the sentence imposed on the defendant is a life sentence without possibility of release. If the state proves an aggravating factor but the defense proves a mitigating factor, the sentence imposed upon the defendant is a life sentence without possibility *100of release. The only way the death penalty may be imposed is if the state proves an aggravating factor and the defense fails to prove a mitigating factor.”


 As argued by the state of South Carolina in Simmons, an instruction informing the jury that the defendant would never be released into society might be inherently misleading because future exigencies such as legislative reform, commutation, and clemency might allow the defendant to be released into society. See Simmons v. South Carolina, supra, 512 U.S. 166.


 The trial court instructed the jury that “if you find that, the defendant had a significant impairment of his ability to know and understand in a reasonable manner the nature and character of his acts or conduct at the time of the offense by a fair preponderance of the evidence, then you have found the first proposed mitigating factor set out in the statute and by the defendant. Likewise, if you find that the defendant’s ability to conform his conduct to the requirements of the law was significantly impaired at the time of the offense by a fair preponderance of the evidence, then you have found the second proposed mitigating factor set out in the list of the defendant or set out in the statute.” (Emphasis added.)


 The defendant presented the following nonstatutory mitigants relating to his mental capacity: (1) his “psychiatric/ psychological profile presents significant evidence that he is currently suffering from the insidious onset of a major mental disorder”; and (2) he “has suffered from a variety of forms of serious mental illness throughout his life, including: a) attention deficit hyperactivity disorder; b) conduct disorder; c) antisocial personality disorder; d) alcohol or substance abuse.”


 This evidence included: photographs of the interior and exterior of the Land and Sea; lists of stolen weapons and admission of the stolen weapons themselves; weapons and other items found on the ground outside the gun shop; wire cutters and strippers; bloodstained items; fingerprint evidence; a videotape of the crime scene; testimony from a drive-by witness; Duane Johnson’s sneakers; sneaker imprints on the boat; items seized from the defendant’s residence; the vehicle identification number of the Volkswagen; weapons stolen during the 1990 burglary; fingerprints from the 1990 burglary; the strobe light box switch from the trooper’s cruiser; evidence of whether fear can cause pain; and evidence of the defendant’s marksmanship with an M-16 rifle.


 This evidence consisted of the testimony of Scott Ilewicz, Donald Williams, Steven McMechen, Robert Hanson, Melanie Bratavich, Sergeant Steven Fields, Robert Wolstencroft, Brian Parisella and Kevin Shea.


 Wolstencroft testified: “I asked him how he was feeling — you know. Ah — was he — did he hurt himself? Is he physically all right after bein’— after attemptin’ suicide?”


 At the beginning of the shift, Wolstencroft asked how the defendant was feeling. After his break Wolstencroft inquired several times “why [the defendant tried] to kill himself?” He also asked “how [the defendant] could . . . be so stupid to kill a state trooper?” and, after the defendant mentioned the burglary of the gun shop, Wolstencroft asked “if he would do the same crime again?”


 In his motion, the defendant claimed:
“5. Since June 5, 1991, the date of the alleged offense, this matter has been the subject of intense and pervasive media coverage.
“6. This media coverage has included, inter alia, items concerning the police investigation and subsequent arrest of the defendant, the personal characteristics of the victim and the effect of his death on family and friends, and the arrest, prosecution, and conviction of the defendant for these crimes, as well as coverage of other criminal convictions of the defendant for larceny, criminal trespass, failure to appear in court and criminal impersonation as well as various allegations of other criminal behavior for burglary and larceny, and the personal family, educational and social history of the defendant.
“7. Said news coverage will continue in nature and intensity until and during jury selection and during the penalty phase of the trial.
“8. The result of the foregoing is the creation of a substantial likelihood that the defendant will be denied his constitutionally guaranteed right to a fair trial within the Judicial District of Windham. . . .”


 The defendant argues that the trial court gave him insufficient notice that he would need to make an offer of proof, and that he was unable to present witnesses and evidence to establish the extensive radio and television coverage of the case.


 The trial court found: “As to the motion for a change of venue the court has reviewed the offer of proof presented to it as Defendant’s Exhibit One and finds that the news events portrayed therein appear to be factual communicat ions of such events, neither inflammatory no [r] discriminatory— and free of sensationalism, so as not to be inherently prejudicial to prevent the impaneling of a fair and impartial jury, to provide the defendant with a fair and impartial trial.
“When requesting a change of venue the defendant has the burden of showing that he could not receive a fair and impartial trial, as cited in State v. Piskorski, 177 Conn. 677, [419 A.2d 866, cert. denied, 444 U.S. 935, 100 S. Ct. 283, 62 L. Ed. 2d 194 (1979)] with particular reference to 683-85. From the offer of proof the defendant has made to the court I must conclude that he has been [unjablo to do so and for that reason I deny his motion for a change of venue.”


 At the time in question Practice Book § 904, now § 42-55, provided: “A request for a new trial on the ground of newly discovered evidence shall be called a petition for a new trial and shall be brought in accordance with Gen. Stat, § 52-270. The judicial authority may grant the petition even though an appeal is pending.”
General Statutes § 52-270 provides in relevant part: “The Superior Court may grant a new trial of any action that may come before it, for mispleading, the discovery of new evidence or want of actual notice of the action to any defendant . . . .”


 At the time in question Practice Book § 902, now § 42-53, provided in relevant part: “Upon motion of the defendant, the judicial authority may grant him a new trial if it is required in the interests of justice. Unless the defendant’s noncompliance with these rules or with other requirements of law bars his asserting the error, the judicial authority shall grant the motion:
“(1) For an error by reason of which the defendant is constitutionally entitled to a new trial; or
“(2) For any other error which the defendant can establish was materially iqjurious to him. ...”


 General Statutes (Rev. to 1991) § 53a-46b (b) provides in relevant part: “The supreme court shall affirm the sentence of death unless it determines that: (1) The sentence was the product of passion, prejudice or any other arbitrary factor . . . .”


 The defendant also argues that the trial court’s improper instructions regarding aggravation and mitigation, the trial court’s failure to order a competency examination of him, the trial court’s failure to provide him with a hearing on his motions for a change of venue, his motion for a new penalty hearing and his pro se motion to withdraw his plea, the trial court’s denial of his motion for a change of venue, the trial court’s improper acceptance of his guilty plea, the jury’s rejection of his claims of mitigation, and all other issues raised by him illustrate that arbitrary factors led to an invalid death sentence. I am not persuaded. I have addressed each of these claims individually elsewhere in this opinion, and have concluded that the trial court acted properly in each instance.


 The defendant also argues that he should not be procedurally barred in habeas proceedings from raising a claim under General Statutes (Rev. to 1991) § 53a-46b (b) (1) that, as a statistical matter, in Connecticut the race of the victim and the race of the defendant impermissibly influence the sentencing determination in death penalty cases. Because this issue was not raised at trial, there would be no point in my addressing this issue here.


 Specifically, the defendant claims that the statute is unconstitutional because: (1) the defendant must prove the existence of a mitigating factor by the preponderance of the evidence; (2) it incorporates a presumption that death is the appropriate sentence; (3) it requires the jury to reach a unanimous determination that some mitigating factor exists before a life sentence will be imposed; (4) it does not require the sentencer to make an individualized determination as to whether the death penalty is appropriate on the basis of the aggravating factors in the case; (5) the determination of whether a mitigating factor exists is “standardless and unreviewable”; (6) the death sentence is imposed by a formula rather than by the jury’s sense of the appropriateness of the sentence; and (7) the death penalty is per se unconstitutional under the Connecticut constitution.


 General Statutes (Rev. to 1991) § 53a-46b (b) provides in relevant part: “The supreme court shall affirm the sentence of death unless it determines that ... (3) the sentence is excessive or disproportionate to the penalty imposed in similar cases, considering both the circumstances of the crime and the character and record of the defendant.”


 “Traditional proportionality review . . . is simply another term for analysis under either the eighth amendment’s prohibition against cruel and unusual punishment or under our state constitutional counterpart ... to determine whether the death sentence for certain categories of crime is inherently disproportionate.” (Citations omitted.) State v. Webb, supra, 238 Conn. 510.


 General Statutes (Rev. to 1991) § 53a-46a (f) provides that when a defendant is convicted of a capital felony, and when an aggravating factor is found and no mitigating factor is found by the jury, or the court if there is no jury, the court shall sentence the defendant to death. If any mitigating factor is found, the court shall sentence the defendant to life imprisonment without possibility of release. The jury does not weigh the aggravating and mitigating factors.


 Furthermore, even if there was, as the defendant argues, only one “similar case” available for comparison to the case under review, I do not believe t hat Connect icut’s death penalty st atute would be unconstitutional as applied in this case, or that the death sentence would be disproportionate as a matter of law. Proportionality review is not constitutionally required in every case in which the death penally is imposed. State v. Webb, supra, 238 Conn. 503, citing Pulley v. Harris, 465 U.S. 37, 50-51, 104 S. Ct. 871, 79 L. Ed. 2d 29 (1984). Rather, proportionality review is one constitutionally sound statutory method for ensuring that the death penalty is not imposed in a “wanton, freakish, aberrant, or wholly arbitrary and capricious manner.” State v. Webb, supra, 500-504. I would conclude that, even if the pool of “similar cases” was limited to one case, this court would still be able to make a meaningful determination of whether the death penalty had been imposed in a “wanton, freakish, aberrant, or wholly arbitrary and capricious manner,” and the statute therefore would comply with constitutional requirements.


 State v. Stafford, 252 Conn. 274, 746 A.2d 150 (2000) (conviction for rape-murder; aggravating factor — cruel; mitigating factors — inability to conform conduct to law, remorse, cooperation and regret; sentenced to life in prison); State v. Usry, 205 Conn. 298, 533 A.2d 212 (1987) (conviction for rape-murder; aggravating factor- — heinous, cruel and depraved; hung.jury on mitigating factor; sentenced to life in prison); State v. Daniels, 207 Conn. 374, 542 A.2d 306 (1988) (conviction for multiple murders; aggravating factor— heinous, cruel and depraved; hung jury on mitigating factor; sentenced to life in prison); State v. King, 249 Conn. 645, 735 A.2d 267 (1999) (conviction for rape-murder and kidnap-murder; aggravating factor — heinous, cruel and depraved; mitigating factor — found but unspecified; sentenced to life in prison); State v. Lapointe, 237 Conn. 694, 678 A.2d 942, cert. denied, 519 U.S. 994, 117 S. Ct. 484, 136 L. Ed. 2d 378 (1996) (conviction for rape-murder; aggravating factor — grave risk to others; mitigating factor — found but unspecified; sentenced to life in prison).


 State v. Webb, supra, 238 Conn. 389 (conviction for kidnap-murder; aggravating factors — heinous and cruel and prior felony conviction; no mitigating factor; sentenced to death); State v. Cobb, supra, 251 Conn. 285 (conviction for rape-murder and kidnap-murder; aggravating factor — heinous and cruel; mitigating factor- — none; sentenced to death); State v. Ross, supra, 230 Conn. 183, on appeal after remand, 251 Conn. 579, 742 A.2d 312 (1999) (conviction for rape-murder and kidnap-murder, four victims; aggravating factor — heinous, cruel and depraved; no mitigating factor found; sentenced to death, remanded for new penalty hearing).


 Other circumstances also may affect the defendant’s release before his death. See footnote 13 of this dissent.